Case 19-24789-CMB         Doc 47    Filed 08/06/20 Entered 08/06/20 10:44:58        Desc Main
                                   Document      Page 1 of 3


                            UNITED STATES BANKRUPTCY COURT
                       FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Kevin David Tolejko
                             Debtor(s)
                                                      BK. NO. 19-24789 CMB
PENNYMAC LOAN SERVICES, LLC
                            Movant                    CHAPTER 13
                      v.
Kevin David Tolejko
                            Respondent
                      And
Janessa R. Leith
Ronda J. Winnecour, Trustee
                            Additional Respondents




       MOTION FOR RELIEF FROM THE AUTOMATIC STAY & CO-DEBTOR STAY




                                              /s/ James C. Warmbrodt, Esquire ___
                                              James C. Warmbrodt, Esquire
                                              jwarmbrodt@kmllawgroup.com
                                              Attorney I.D. No. 42524
                                              KML Law Group, P.C.
                                              701 Market Street, Suite 5000
                                              Philadelphia, PA 19106
                                              Phone: 412-430-3594
                                              Attorney for Movant/Applicant
Date: August 6, 2020
Case 19-24789-CMB          Doc 47     Filed 08/06/20 Entered 08/06/20 10:44:58                Desc Main
                                     Document      Page 2 of 3
                             UNITED STATES BANKRUPTCY COURT
                        FOR THE WESTERN DISTRICT OF PENNSYLVANIA


IN RE: Kevin David Tolejko
                                Debtor(s)
                                                               BK. NO. 19-24789 CMB
PENNYMAC LOAN SERVICES, LLC
                            Movant                             CHAPTER 13
                      v.
Kevin David Tolejko
                            Respondent
                      And
Janessa R. Leith
Ronda J. Winnecour, Trustee
                            Additional Respondents

                       MOTION OF PENNYMAC LOAN SERVICES, LLC,
             FOR RELIEF FROM THE AUTOMATIC STAY AND THE CO-DEBTOR STAY

        Movant, by its Attorney, KML Law Group, P.C., hereby requests a termination of the Automatic Stay

and leave to foreclose on its mortgage on real property owned by Debtor(s).

        1.      Movant is PENNYMAC LOAN SERVICES, LLC.

        2.      Debtor, Kevin David Tolejko, and Jenessa R. Leith, co-mortgagor, are the owner(s) of the

premises located at 107 Jodi Road , Beaver, PA 15009, hereinafter known as the mortgaged premises.

        3.      Movant is the holder of a mortgage, original principal amount of $305,600.00 on the

mortgaged premises that was executed on July 22, 2013 . Said mortgage was recorded on July 29, 2013 at

Document Number 3449978. The mortgage was subsequently assigned to Movant by way of Assignment of

Mortgage recorded on November 19, 2015 at Document Number 3518846 in Beaver County.

        4.      Movant has instituted or wishes to institute foreclosure proceedings on the mortgage because

of Debtor's failure to make the monthly payment required thereunder.

        5.      The payoff amount due on the mortgage is $381,278.90.

        6.      Debtor and the Co-Mortgagor have failed to make the post-petition payments in the amount of

$1,933.97 for the months of January 2020 through August 2020

        7.      The total amount of post-petition arrearage is $15,471.76.

        8.      Debtor(s) is/are currently delinquent in payments to the Chapter 13 Trustee in the amount of

$22,447.20, Debtor having made no plan payments in this case.

        9.      Although Debtor is participating in the Court’s Loss Mediation Program, Movant has received
Case 19-24789-CMB           Doc 47      Filed 08/06/20 Entered 08/06/20 10:44:58                  Desc Main
                                       Document      Page 3 of 3

no payments from the Trustee.

        10.      According to Debtor’s schedules, the fair market value of the premises is $300,000.00.

        11.      The Senior Lien Holders on the premises are none.

        12.      The Junior Lien Holders on the premises are none.

        13.      The foreclosure proceeding filed or to be instituted were stayed by the filing of the instant

Chapter 13 Petition.

        14.      Debtor(s) has/have no or inconsequential equity in the premises.

        15.      Movant has cause to have the Automatic Stay terminated pursuant to 11 U.S.C. § 362(d).

        16.      This motion and the averments contained therein do not constitute a waiver by the Moving

Party of its right to seek reimbursement of any amounts not included in this motion, including fees and costs,

due under the terms of the mortgage and applicable law.

        WHEREFORE, Movant respectfully requests that this Court enter an Order modifying the Automatic

Stay under Section 362 and 1301 with respect to the mortgaged premises as to permit Petitioner to foreclose on

its mortgage and allow Movant or any other purchaser at Sheriff's Sale to take legal action for enforcement of

its right to possession of said premises.


Date: August 6, 2020
                                                       /s/ James C. Warmbrodt, Esquire ___
                                                       James C. Warmbrodt, Esquire
                                                       jwarmbrodt@kmllawgroup.com
                                                       Attorney I.D. No. 42524
                                                       KML Law Group, P.C.
                                                       701 Market Street, Suite 5000
                                                       Philadelphia, PA 19106
                                                       Phone: 412-430-3594
                                                       Attorney for Movant/Applicant
